      Case 4:19-cv-05017 Document 1 Filed on 12/27/19 in TXSD Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

INTERSHIP SERVICES,INC.

       Plaintiff,

V.                                                            C.A. NO.
                                                              In Admiralty — Rule 9(h)
PATTERSON PTE LTD.,NORBULK
SHIPPING UK LTD.,and the
M/V X-PRESS MACHU PICCHU,
her engines, tackle, gear, appurtenances,
etc., in rem

       Defendants.

                    PLAINTIFF'S VERIFIED ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Plaintiff Intership Services, Inc., hereinafter sometimes referred to as the

"Plaintiff' or "Intership Services", and files this its Verified Original Complaint against

Patterson Pte Ltd.("Patterson"), Norbulk Shipping UK Ltd.("Norbulk"), and the M/V X-PRESS

MACHU PICCHU, in rem, hereinafter sometimes collectively referred to as the "Defendants",

and in support thereof, would respectfully show as follows:

                                                I.

                           SUBJECT MATTER JURISDICTION

       1.1    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1333. This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure, and Rule C of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions.
      Case 4:19-cv-05017 Document 1 Filed on 12/27/19 in TXSD Page 2 of 7




                                               VENUE

       2.1       Venue is proper under 28 U.S.C. § 1391, as a substantial part of the events or

omissions giving rise to this claim occurred in this judicial district.



                                    PARTIES AND SERVICE

        3.1      Intership Services, Inc. is a Texas corporation having its principal place of

business in Houston, Texas.

        3.2      Defendant, Patterson, is a foreign business entity with its principal place of

business located in Singapore. Upon information and belief, Patterson owned the M/V X-

PRESS MACHU PICCHU at all relevant times. Patterson does not maintain a registered agent

for service of process in the State of Texas, but does business here, and may be served through

the Texas Secretary of State at its office located 11 Duxton Hill, Singapore 089595.

        3.3      Defendant, Norbulk, is a foreign business entity with its principal place of

business located in the United Kingdom. Upon information and belief, Norbulk operated and/or

managed the M/V X-PRESS MACHU PICCHU at all relevant times. Norbulk does not maintain

a registered agent for service of process in the State of Texas, but does business here, and may be

served through the Texas Secretary of State at its office located Norbulk House, 68 Glassford

Street, Glasgow, G1 1UP,United Kingdom.

        3.4      The M/V X-PRESS MACHU PICCHU, her engines, tackle, gear, and

appurtenances, etc., in rem, hereinafter sometimes referred to as the "Vessel," is and was at all

times material a Singapore flagged vessel. At all times material to this lawsuit, the M/V X-

PRESS MACHU PICCHU was docked in the Port of Houston, Texas. Upon information and




62852:30530524                                     2
      Case 4:19-cv-05017 Document 1 Filed on 12/27/19 in TXSD Page 3 of 7




belief, M/V X-PRESS MACHU PICCHU is in service to ports of the United States, including

Texas.

                                               IV.

                                             FACTS

         4.1     On or about June 8, 2018, the Defendants, directly or through their agents or

managers, engaged the Plaintiff to provide a 60 foot manlift, including diesel and delivery, along

with one manlift operator and one supervisor, to the Vessel for use in painting.

         4.2     On or about June 8, 2018, the Plaintiff leased, rented, or obtained a 60 foot

manlift from CBS Rentals and arranged for its delivery to the Vessel berthed in the Port of

Houston, along with a manlift operator and supervisor.

         4.3     On or about June 9,2018, after the painting work had been completed, the manlift

was being lifted from the Vessel to the dock by using one of the Vessel's cranes operated by the

Vessel's personnel under the supervision of the Defendants' officers and superintendent. During

this operation, the Defendants' crane operator negligently made a sudden, quick move, and the

steel wire provided by the Defendants broke because it was defective, causing the manlift to fall

to the Vessel's deck. The manlift was seriously damaged and/or destroyed as a result of being

dropped.

         4.4     Thereafter, CBS Rentals made a claim against the Plaintiff for the value of the

manlift in the amount of $52,233.01. The Plaintiff in turn made a claim against the Defendants

for damage to or destruction of the manlift in the amount of $52,233.01, plus attorney's fees

incurred by the Plaintiff as a result of the incident and subsequent events. The Defendants

refused to pay the Plaintiff, even though the incident was caused by the conduct of the

Defendants' personnel and the negligent and unseaworthy condition ofthe Vessel's equipment.




62852:30530524                                   3
      Case 4:19-cv-05017 Document 1 Filed on 12/27/19 in TXSD Page 4 of 7




       4.5       The Plaintiff then paid CBS Rentals $52,233.01 and obtained a release of all

claims by CBS Rentals against the Plaintiff, the Defendants, and the Vessel.

                                                 V.

                                  FIRST CAUSE OF ACTION

                  BREACH OF CONTRACT AGAINST THE DEFENDANTS

       5.1       The Plaintiff re-alleges and incorporates herein each and every allegation and

averment contained in paragraphs 1 through 4.5 of Plaintiffs Verified Original Complaint with

the same force and effect as ifthe same were more fully set forth herein.

       5.2       The Plaintiff and the Defendants entered into a valid and enforceable contract for

the lease or rental ofthe manlift for use in painting the Vessel.

       5.3       In breach of their contractual duties, the Defendants damaged and/or destroyed

the manlift, proximately causing the damages incurred by the Plaintiff.

       5.4       As a result of the breach of contract, the Defendants are liable for all damages

incurred or sustained by the Plaintiff.

                                                 VI.

                                 SECOND CAUSE OF ACTION

                        NEGLIGENCE AGAINST THE DEFENDANTS

        6.1      The Plaintiff re-alleges and incorporates herein each and every allegation and

averment contained in paragraphs 1 through 5.4 of Plaintiffs Verified Original Complaint with

the same force and effect as ifthe same were more fully set forth herein.

        6.2      The Defendants owed a legal duty to the Plaintiff to return the manlift in the same

good order and condition as when received by the Defendants.

        6.3      The Defendants breached their duty to the Plaintiff by failing to deliver the

manlift in the same good order and condition as when received.



62852:30530524                                    4
      Case 4:19-cv-05017 Document 1 Filed on 12/27/19 in TXSD Page 5 of 7



          6.4    The Defendants' careless and negligent conduct and/or the defective equipment of

the Defendant Vessel caused the damage and/or destruction to the manlift, giving rise to a

maritime lien against the Defendant Vessel.

          6.5    As a direct and proximate result of the Defendants' negligence, the Plaintiff has

suffered an injury and sustained damages for which the Defendants are liable.

                                                VII.

                                  THIRD CAUSE OF ACTION

                 BREACH OF MARITIME CONTRACT/ENFORCEMENT OF
                   MARITIME LIEN FOR NECESSARY(46 U.S.C. 4 31342)

          7.1    Plaintiff re-alleges and incorporates herein each and every allocation contained in

paragraphs 1 through 6.5 of Plaintiff's Verified Original Complaint, as though fully set forth

herein.

          7.2    Defendant, Norbulk, as ship/commercial manager of the Defendant Vessel, was

authorized to order the equipment in question on behalf ofthe Vessel.

          7.3    Norbulk, as ship/commercial manager of the Defendant Vessel, had the authority

to procure the equipment in question for the Vessel as a person entrusted with the management

of the Vessel at the Port of Houston, and/or as an agent appointed by the owner, charterer or

owner pro hac vice of the Vessel for purposes of 46 U.S.C. § 31342, et al (46 U.S.C. §§

31343(a)(1)-(a)(4)).

          7.4    The above described equipment constitute a "necessary" within the meaning of 46

U.S.C. § 31342. It was delivered to the vessel in good condition and it was returned in a

damaged and/or destroyed condition.

          7.5    Pursuant to 46 U.S.C. § 31342, Plaintiff's provision of said and necessary to the

Defendant Vessel gave rise to a maritime lien on the Vessel and entitles Plaintiff to assert this




62852:30530524                                    5
       Case 4:19-cv-05017 Document 1 Filed on 12/27/19 in TXSD Page 6 of 7



civil action in rem to enforce and foreclose the maritime lien against Defendant Vessel in the

amount of $52,233.01, plus interest and cost.

                                                VIII.

                                           DAMAGES

        8.1      Each of the Defendants has caused damage to the Plaintiff, as their interests may

appear, in the amount of $52,233.01, together with interest and costs of this action, as well as

attorney's fees in pursuing this action, no part of which has been paid, although duly demanded.

                                                IX.

                                  CONDITIONS PRECEDENT

        9.1      All conditions precedent have been performed, satisfied and/or discharged by the

Plaintiff.

        9.2      A11 and singular, the premises of this Verified Original Complaint are true and

correct and within the admiralty and maritime jurisdiction of the United States and this

Honorable Court.

                                                 X.
                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, the Plaintiff, Intership Services, Inc.,

respectfully prays as follows:

        a.       That due process in the form of law, according to the course and practice of this

                 Honorable Court in causes of admiralty and maritime jurisdiction within the

                 meaning of Rule 9(h) of the Federal Rules of Civil Procedure, and Rule C of the

                 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

                 Actions, issue against Defendants, citing them to appear and answer the




62852:30530524                                    6
      Case 4:19-cv-05017 Document 1 Filed on 12/27/19 in TXSD Page 7 of 7




                 foregoing, failing which a default will be taken against them for the principal

                 amount ofthe claim, plus interest, costs, and attorney's fees;

       b.        That a warrant for the arrest of the Vessel, M/V X-PRESS MACHU PICCHU,

                 and her engines, tackle, gear, and appurtenances, etc., in rem, be issued according

                 to the practice of this Honorable Court in causes of admiralty and maritime

                 jurisdiction, and all persons having a claim and having any interest therein be

                 cited to appear and answer, under oath, all and singular the matters aforesaid;

       c.        That the Plaintiff have a judgment entered in its favor against the Defendants,

                 jointly and severally, on each of the causes of action specified, in the amount of

                 the Plaintiff's damages,together with interest, costs, and attorney's fees; and

       d.        The Court grant such other and further relief, as the Court deems just and proper.

                                               Respectfully submitted,

                                               By:     /s/Dimitri P. Georgantas
                                                       Dimitri P. Georgantas
                                                       Texas State Bar No.: 07805100
                                                       Fed. I.D. No.: 2805
                                                       1600 Smith Street, Suite 5000
                                                       Houston, Texas 77002
                                                       Telephone: 713.224.8380
                                                       Facsimile:     713.225.9545
                                                       dimitri.geor gantas@royst onlaw.com

                                               ATTORNEY FOR PLAINTIFF
                                               INTERSHIP SERVICES,INC.




62852:30530524                                     7
